Filed 6/30/15 In re L.M. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re L.M., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
         Plaintiff and Respondent,                                   A142441
v.
                                                                     (San Francisco City & County
L.M.,                                                                Super. Ct. No. JW 146121)
         Defendant and Appellant.


         Appellant L.M. appeals from a final judgment after the trial court found true
allegations in a wardship petition filed by the San Francisco County District Attorney’s
Office pursuant to Welfare and Institutions Code section 602, subdivision (a), that
appellant had committed second degree robbery (Pen. Code, § 211, 212.5, subd. (c)), and
received stolen property (Pen. Code, § 496, subd. (a).) Appellant’s counsel has filed an
opening brief in which no issues are raised and asks this court for an independent review
of the record as required by People v. Wende (1979) 25 Cal. 3d 436 (Wende). Counsel
has declared that appellant has been notified that no issues were being raised by counsel
on appeal and that an independent review under Wende instead was being requested.
Appellant was also advised of his right personally to file a supplemental brief raising any
issues he chooses to bring to this court’s attention. No supplemental brief has been filed
by appellant personally.




                                                             1
       On May 7, 2014, a juvenile wardship petition was filed alleging that on May 6,
2014, appellant committed two felonies: second degree robbery (Pen. Code, §§ 211,
212.5, subd. (c)), and receiving stolen property (Pen. Code, § 496, subd. (a)).
       At the June 3, 2014, contested jurisdictional hearing, the juvenile court found both
counts true. As to the robbery allegation, the court found that appellant “did willfully[,]
unlawfully and by means of force and fear take personal property[,] specifically a wallet,
jacket, U.S. currency, Samsung cell phone and personal property from the person of Tony
Sanchez. . . .” (Italics added.) The court also found true the petition’s allegation that
appellant had received stolen property within the meaning of Penal Code section 496,
subdivision (a), in that he did “willfully and unlawfully, buy, sell, receive, conceal,
and[/]or withhold property[,] specifically . . . a Samsung cell phone . . . .” (Italics added.)
As a result, appellant was ordered into a residential placement through the San Francisco
Human Services Agency.
       As part of this court’s Wende review, on April 27, 2015, further briefing from the
parties was requested on the following issue: “Whether the juvenile court judge erred in
finding true both the second degree robbery and receiving property allegations relating to
the same property taken from Mr. Sanchez during the robbery. (People v. Stephens
(1990) 218 Cal. App. 3d 575, 586-587; see also People v. Ceja (2010) 49 Cal. 4th 1, 10.)”
       On May 28 and June 1, 2015, letter briefs addressing this issue were received from
the Attorney General and appellant’s counsel, respectively. Both counsel confirmed that
because the juvenile court found that appellant had come into possession of the same
property in both counts, the true finding as to the receiving stolen property allegation
must be reversed. We agree, and accordingly we reverse that finding.
       As to the balance of our Wende review, the entire record has been reviewed,
including the transcript of the contested jurisdictional hearing. We conclude that, except
as noted above, the jurisdictional findings were supported by the evidence. There was no
error in the disposition, as it was fully supported factually, and was chosen by the
juvenile court in accordance with applicable juvenile law principles. Appellant was



                                               2
represented by counsel throughout the proceedings, and we have concluded there are no
further meritorious issues to be argued or that require briefing on appeal.
                                     DISPOSITION
       The true finding as to count two, the allegation of receiving stolen property is
reversed. The judgment is otherwise affirmed.




                                                 _________________________
                                                 RUVOLO, P. J.


We concur:


_________________________
REARDON, J.


_________________________
RIVERA, J.




                                             3